Citation Nr: 1010041	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  97-03 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU) 
for the period prior to September 23, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from September 1969 to May 
1971 and from January 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the Veteran's claim 
seeking entitlement to TDIU.  

When the case was last before the Board in April 2008, the 
issue on the title page of this decision was remanded for 
additional development.  Thereafter, in a September 2008 
rating decision, the Appeals Management Center (AMC) granted 
entitlement to TDIU and assigned an effective date of 
September 23, 2002.  Pursuant to the April 2008 remand, if 
TDIU was not awarded for the entire appeal period (which it 
was not), the matter was to be referred to the Director of 
Compensation and Pension Services for extraschedular 
consideration.  After such referral, the AMC issued a 
November 2009 supplemental statement of the case which denied 
entitlement to TDIU prior to September 23, 2002, to include 
on an extraschedular basis.  Therefore, the issue currently 
before the Board remains whether the Veteran is entitled to 
TDIU on any basis for the period of the claim prior to 
September 23, 2002.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities precluded 
him from securing or following substantially gainful 
employment consistent with his education and industrial 
background as of April 23, 2002.  

2.  For the period prior to April 23, 2002, the Veteran's 
service-connected disabilities did not preclude him from 
securing or following substantially gainful employment 
consistent with his education and industrial background, and 
the case does not present such an exceptional or unusual 
disability picture with marked interference with employment 
or frequent periods of hospitalization thus rendering 
impractical the application of the regular schedular 
standards.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a TDIU are met as of 
April 23, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 
3.341, 4.16 (2009). 

2.  The criteria for entitlement to a TDIU are not met for 
the period prior to April 23, 2002.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, TDIU was initially denied in a July 2000 rating 
decision, prior to the enactment of the VCAA.  Thereafter, in 
a May 2006 letter, the AMC provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate his claim for entitlement to TDIU, as well as 
what information and evidence must be submitted by the 
Veteran and the types of evidence that will be obtained by 
VA.  Additionally, the May 2006 notice letter informed the 
Veteran as to disability ratings and effective dates.  

However, the Veteran is essentially challenging the effective 
date assigned following the eventual grant of entitlement to 
TDIU.  TDIU was awarded in a July 2008 rating decision.  In 
Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the 
Court held that in cases in which service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before entitlement to TDIU was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  

The Dingess holding was further clarified by a decision 
recently issued by the Court in Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008), in which the Court held, as to the 
notice requirements for downstream earlier effective date 
claims following the grant of disability benefits, "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements."  

Appling the above analysis to the present case, the Board 
concludes prejudicial error in the content of VCAA notice has 
not been established.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records and 
examination reports, private treatment records, and records 
associated with a Social Security Administration disability 
determination.  Also of record and considered in connection 
with the appeal are various written statements submitted by 
the Veteran and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Further, the Board is also satisfied as to substantial 
compliance with its April 2008 remand directives as required 
by Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court 
recently clarified that only substantial compliance, and not 
strict compliance, with the terms of an opinion request are 
required.  D'Aries v. Peake, 22 Vet. App. 97 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, 
because such determination more than substantially complied 
with the Board's remand order).  The Board remanded the 
Veteran's claim for TDIU for readjudication in light of the 
Board's grant of increased ratings for service-connected 
disabilities on appeal.  The AMC readjudicated and granted 
the claim for TDIU effective September 23, 2002.  The Board 
finds that in the present case, there was substantial 
compliance with the Board's April 2008 remand directives. 

Governing Laws and Regulations for TDIU

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  
Disabilities affecting a single body system (eg., orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric) will be considered as one disability.  38 
C.F.R. § 4.16(a)(3).

For those veterans who fail to meet the percentage standards 
set forth in 38 C.F.R. 
§ 4.16(a), total disability ratings for compensation may 
nevertheless be assigned when it is found that the service-
connected disabilities are sufficient to produce 
unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

As noted above, if a veteran is unemployable by reason of 
service-connected disabilities, but fails to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), the 
rating board should submit such cases to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).  Pursuant to 38 C.F.R. 
§ 3.321(b)(1), the Director of the VA Compensation and 
Pension Service will consider whether the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1). 

In a July 2008 rating decision, the AMC granted TDIU, 
effective September 23, 2002, the date that the AMC noted 
that the Veteran's combined evaluation for service-connected 
disabilities met the requirement for entitlement to a TDIU.  
In this regard, the Board notes that the Veteran is service-
connected for the following six disabilities:  intervertebral 
disc syndrome of the cervical spine, intervertebral disc 
syndrome of the lumbar spine, left upper extremity 
neuropathy, right upper extremity neuropathy, left lower 
extremity neuropathy, and right lower extremity neuropathy.  
The combined evaluation from March 4, 1994 was 50 percent.  
The combined evaluation from April 23, 2002 was 60 percent.  
The combined evaluation from September 23, 2002 is 90 
percent.  The service connection awards for the various 
neuropathies were each granted effective September 23, 2002.

According to the August 2009 letter from the Director of 
Compensation and Pension Service, the cervical and 
lumbosacral spine disabilities are of the same body system 
(orthopedic).  Therefore, the 40 percent for the cervical 
spine and the 40 percent for the lumbosacral spine, which 
together were both effective April 23, 2002, combine to 60 
percent and meet the requirement for a single, 60 percent 
disability rating.  This means that the Veteran met the 
minimum schedular criteria for TDIU as of April 23, 2002.  
Additionally, the Director of Compensation and Pension 
Service stated, "We do not find that the Veteran was 
unemployed and unemployable due to SC disability at any time 
prior to April 23, 2002."  As such, the Board finds that the 
Veteran was unemployed and unemployable as of April 23, 2002.  
Therefore, entitlement to TDIU is warranted as of April 23, 
2002.

With regard to the period prior to April 23, 2002, the 
Veteran's combined disability rating was 50 percent and thus 
he did not meet the minimum schedular criteria for TDIU.  
However, that does not end the inquiry.  

With regard to whether the Veteran's service-connected 
disabilities rendered him unemployable prior to April 23, 
2002, the medical evidence does not contain any evidence 
indicating such.  Specifically, the Director of Compensation 
and Pension Service stated that the Veteran was not 
unemployed or unemployable due to service-connected 
disability at any time prior to April 23, 2002.  As there is 
no opinion in favor of the claim, and there is an opinion 
against the claim, the Board finds that TDIU is not warranted 
prior to April 23, 2002.

With regard to extraschedular consideration, as noted above, 
the claim was referred to the Director of Compensation and 
Pension Service.  In the cited August 2009 letter from the 
Director of Compensation and Pension Service, it was 
determined that the Veteran is not entitled to a TDIU 
evaluation on an extraschedular basis because the Veteran 
voluntarily accepted a disability retirement from Smith Kline 
Beecham.  Nothing else in the record indicates that the 
Veteran's service-connected disabilities rendered him 
unemployable prior to April 23, 2002.




ORDER

A TDIU is granted effective April 23, 2002, subject to the 
criteria governing the payment of monetary benefits.

A TDIU is denied for the period prior to April 23, 2002.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


